Title: To James Madison from Thomas Jefferson, 5 May 1807
From: Jefferson, Thomas
To: Madison, James



Monticello May 5. 07.

I return you the pamphlet of the author of War in disguise  Of it’s first half the topics & the treatment of them are very common place.  But from page 118. to 130. it is most interesting to all nations, and especially to us.  Convinced that a militia of all ages promiscuously are entirely useless for distant service, and that we shall never be safe until we have a selected corpse for a year’s distant service at least, the classification of our militia is now the most essential thing the US. have to do.  Whether on Bonaparte’s plan, of making a class for every year between certain periods, or that recommended in my message, I do not know, but rather incline to his.  The idea is not new, as you may remember we adopted it once in Virginia during the revolution, but abandoned it too soon.  It is the real secret of Bonaparte’s success.  Could S. H. Smith put better matter into his paper than the 12. pages abovementioned, & will you suggest it to him?  No effort should be spared to bring the public mind to this great point.  I salute you with sincere affection.
